  Case 2:21-cv-00345-CJC-MAA Document 17 Filed 03/11/21 Page 1 of 1 Page ID #:47

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                   JS-6
                                    CIVIL MINUTES – GENERAL

 Case No.       CV 21-00345-CJC (MAAx)                              Date     March 11, 2021
 Title          Terry Fabricant v. United Fund Advisors, LLC et al



 Present: The Honorable         CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
                   Cheryl Wynn                                          Not Reported
                   Deputy Clerk                                        Court Reporter
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present


 PROCEEDINGS:             (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                          VOLUNTARY DISMISSAL


       The Court is in receipt of Plaintiff’s Notice of Dismissal of the entire action [16], and
hereby orders the case dismissed with prejudice. Further, the Court orders all proceedings in
the case vacated and taken off calendar.




                                                                                  -      :        -
                                                  Initials of Deputy Clerk   cw




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
